Exhibit 10.2

 

 

 

SECOND AMENDED AND RESTATED RECEIVABLES CONTRIBUTION AND SALE AGREEMENT

Dated as of July 29, 2010

among

BRK BRANDS, INC., THE COLEMAN COMPANY, INC., HEARTHMARK, LLC, K-2 CORPORATION,

K-2 INTERNATIONAL, INC., LEHIGH CONSUMER PRODUCTS LLC, LOEW-CORNELL, LLC,

MARMOT MOUNTAIN, LLC, MIKEN SPORTS, LLC, PENN FISHING TACKLE MFG. CO.,

PURE FISHING, INC., RAWLINGS SPORTING GOODS COMPANY, INC., RIDE MANUFACTURING,
INC.,

SEA STRIKER, LLC, SEVCA, LLC, SHAKESPEARE ALL STAR ACQUISITION LLC,

SHAKESPEARE COMPANY, LLC, SHAKESPEARE CONDUCTIVE FIBERS, LLC,

SITCA CORPORATION, SUNBEAM PRODUCTS, INC., AND

THE UNITED STATES PLAYING CARD COMPANY,

as Originators,

and

JARDEN RECEIVABLES, LLC,

as Buyer

 

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION

 

HEADING

   PAGE

ARTICLE I

 

AMOUNTS AND TERMS OF CONTRIBUTIONS AND PURCHASE

   3

Section 1.1.

 

Contributions of Receivables

   3

Section 1.2.

 

Purchases of Receivables

   3

Section 1.3.

 

Purchases and Contributions

   3

Section 1.4.

 

Payment for the Purchases

   4

Section 1.5.

 

Deemed Collections; Purchase Price Credit Adjustments

   4

Section 1.6.

 

Payments and Computations, Etc

   5

Section 1.7.

 

License of Software

   5

Section 1.8.

 

Characterization

   6

ARTICLE II

 

REPRESENTATIONS AND WARRANTIES

   7

Section 2.1.

 

Representations and Warranties of Originators

   7

ARTICLE III

 

CONDITIONS OF PURCHASE

   11

Section 3.1.

 

Conditions Precedent to Second Restatement Effective Date

   11

Section 3.2.

 

Conditions Precedent to Payments

   11

ARTICLE IV

 

COVENANTS

   12

Section 4.1.

 

Affirmative Covenants of Originators

   12

Section 4.2.

 

Negative Covenants of Originators

   16

ARTICLE V

 

TERMINATION EVENTS

   17

Section 5.1.

 

Termination Events

   17

Section 5.2.

 

Remedies

   18

ARTICLE VI

 

INDEMNIFICATION

   19

Section 6.1.

 

Indemnities by Originators

   19

Section 6.2.

 

Other Costs and Expenses

   21

Section 6.3.

 

Taxes

   21

ARTICLE VII

 

JOINDER OF ADDITIONAL ORIGINATORS

   21

Section 7.1.

 

Addition of New Originators

   21

Section 7.2.

 

Documentation

   22

ARTICLE VIII

 

MISCELLANEOUS

   22

Section 8.1.

 

Waivers and Amendments

   22

Section 8.2.

 

Notices

   22

 

-i-



--------------------------------------------------------------------------------

Section 8.3.

 

Protection of Ownership Interests of Buyer

   22

Section 8.4.

 

Confidentiality

   23

Section 8.5.

 

Bankruptcy Petition

   24

Section 8.6.

 

Return of Funds Not Constituting Collections

   24

Section 8.7.

 

Choice of Law

   24

Section 8.8.

 

Consent to Jurisdiction

   24

Section 8.9.

 

Waiver of Jury Trial

   25

Section 8.10.

 

Integration; Binding Effect; Survival of Terms

   25

Section 8.11.

 

Counterparts; Severability; Section References

   25

EXHIBITS AND SCHEDULES

 

EXHIBIT I   —    Definitions EXHIBIT II   —      Jurisdictions of Organization;
Chief Executive Offices; Principal Places of Business; Locations of Records;
Federal Employer Identification Numbers; Other Names EXHIBIT III   —     
Lock-Box Accounts Exhibit IV   —      Form of Compliance Certificate EXHIBIT V  
—      Form of Purchase and Contribution Report EXHIBIT VI   —      Form of
Joinder Agreement SCHEDULE A   —      List of Documents to Be Delivered to Buyer
Prior to Second Restatement Effective Date SCHEDULE B   —      List of Documents
to Be Delivered to Buyer Prior to Becoming an Originator SCHEDULE C   —     
Notice Addresses

 

-ii-



--------------------------------------------------------------------------------

SECOND AMENDED AND RESTATED RECEIVABLES CONTRIBUTION AND SALE AGREEMENT

THIS SECOND AMENDED AND RESTATED RECEIVABLES CONTRIBUTION AND SALE AGREEMENT,
dated as of July 29, 2010, is by and among:

(1) BRK BRANDS, INC., a Delaware corporation (“BRK”), THE COLEMAN COMPANY, INC.,
a Delaware corporation (“Coleman”), HEARTHMARK, LLC, a Delaware limited
liability company (“Hearthmark”), K-2 CORPORATION, an Indiana corporation (“K-2
Corp.”), K-2 INTERNATIONAL, INC., an Indiana corporation (“K-2 Int’l.”), LEHIGH
CONSUMER PRODUCTS LLC, a Delaware limited liability company (“Lehigh”),
LOEW-CORNELL, LLC, a Delaware limited liability company (“Loew”), MARMOT
MOUNTAIN, LLC, a Delaware limited liability company (“Marmot”), MIKEN SPORTS,
LLC, a Delaware limited liability company (“Miken”), PENN FISHING TACKLE MFG.
CO., a Pennsylvania corporation (“Penn”), PURE FISHING, INC., an Iowa
corporation (“Pure”), RAWLINGS SPORTING GOODS COMPANY, INC., a Delaware
corporation (“Rawlings”), RIDE MANUFACTURING, INC., a California corporation
(“Ride”), SEA STRIKER, LLC, a Delaware limited liability company (“Sea”), SEVCA,
LLC, a Delaware limited liability company (“Sevca”), SHAKESPEARE ALL STAR
ACQUISITION LLC, a Delaware limited liability company (“Shakespeare All Star”),
SHAKESPEARE COMPANY, LLC, a Delaware limited liability company (“Shakespeare
Co.”), SHAKESPEARE CONDUCTIVE FIBERS, LLC, a Delaware limited liability company
(“Shakespeare Conductive”), SITCA CORPORATION, a Washington corporation,
(“Sitca”), SUNBEAM PRODUCTS, INC., a Delaware corporation (“Sunbeam”), and THE
UNITED STATES PLAYING CARD COMPANY, a Delaware corporation (“US Playing Card”);
(each, together with any New Originator (as hereinafter defined), herein
referred to collectively as the “Originators” and each as an “Originator”); and

(2) JARDEN RECEIVABLES, LLC, a Delaware limited liability company (“Buyer”).

This Agreement amends and restates in its entirety that certain Amended and
Restated Receivables Contribution and Sale Agreement dated as of August 8, 2007,
among the parties (the “Existing Agreement”), which Existing Agreement amended
and restated in its entirety that certain Receivables Contribution and Sale
Agreement dated as of August 24, 2006 among the parties (the “Original
Agreement”). Unless defined elsewhere herein, capitalized terms used in this
Agreement shall have the meanings assigned to such terms in Exhibit I hereto
(or, if not defined in Exhibit I hereto, the meanings assigned to such terms in
the Loan Agreement).

PRELIMINARY STATEMENTS

Pursuant to the Original Agreement, on the Original Funding Date, Sunbeam
contributed certain Receivables (the “Original Contributed Receivables”) to the
capital of Buyer, and Coleman sold certain Receivables (the “Original Purchased
Receivables”) to Borrower in consideration for the purchase price set forth in
the Original Agreement.



--------------------------------------------------------------------------------

After the Original Funding Date, Coleman and Sunbeam sold additional Receivables
(the “Original Additional Purchased Receivables” and, together with the Original
Contributed Receivables and the Original Purchased Receivables, the “Original
Receivables”) to Buyer in consideration for the purchase price set forth in the
Original Agreement. From and after the Original Funding Date and prior to the
Second Restatement Effective Date, no further contributions of Receivables were
made by Sunbeam.

On the Restatement Effective Date, the Restatement Date Originators sold initial
Receivables (the “Initial Purchased Restatement Date Receivables”) to the Buyer
and after the Restatement Effective Date Sunbeam, Coleman and the Restatement
Originators sold additional Receivables (the “Additional Purchased Restatement
Date Receivables”) to the Buyer in consideration for the purchase price set
forth in the Existing Agreement.

Pursuant to a Joinder Agreement, dated as of September 29, 2009, among the
Buyer, the Originators party thereto, BRK, Lehigh, Loew and Miken became a party
to the Existing Agreement as an Originator thereunder and became bound by the
provisions thereof and accordingly sold Receivables to the Buyer pursuant to the
terms of the Existing Agreement.

Each of the Originators and the Buyer desire to amend and restate the Existing
Agreement in its entirety.

Each of the Originators now owns, and from time to time hereafter will own,
Receivables. Each of the Originators wishes to sell and assign to Buyer, and
Buyer wishes to purchase from such Originator, all of such Originator’s right,
title and interest in and to such Receivables, together with the Related
Security and Collections with respect thereto.

Each of the Originators and Buyer intend the transactions contemplated hereby to
be true sales of the Receivables from such Originator to Buyer, providing Buyer
with the full benefits of ownership of the Receivables, and neither the
Originators nor Buyer intend these transactions to be, or for any purpose to be
characterized as, loans from Buyer to any Originator.

Buyer plans to finance its purchases of Receivables hereunder by borrowing under
that certain Second Amended and Restated Loan Agreement dated as of July 29,
2010 (as the same may from time to time hereafter be amended, supplemented,
restated or otherwise modified, the “Loan Agreement”) among Buyer, as borrower,
JARDEN CORPORATION, a Delaware corporation, as initial servicer (the “Initial
Servicer”), THREE PILLARS FUNDING LLC, a Delaware limited liability company
(together with its successors and permitted assigns, the “Three Pillars”), WELLS
FARGO BANK, NATIONAL ASSOCIATION (“Wells Fargo” and together with Three Pillars,
the “Lenders” and each individually, a “Lender”) and SUNTRUST ROBINSON HUMPHREY,
INC., a Tennessee corporation, as agent and administrator for the Lenders (in
such capacity, together with its successor and assigns in such capacity, the
“Administrator”).

NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

-2-



--------------------------------------------------------------------------------

ARTICLE I

AMOUNTS AND TERMS OF CONTRIBUTIONS AND PURCHASES

Section 1.1. Contributions of Receivables. From time to time on and after the
Second Restatement Effective Date, Sunbeam in its sole discretion may contribute
to Buyer’s capital, and Buyer agrees to accept from Sunbeam, Additional
Contributed Receivables, together with all Related Security relating thereto and
all Collections thereof.

Section 1.2. Purchases of Receivables. Effective on the Second Restatement
Effective Date, in consideration for the Purchase Price and upon the terms and
subject to the conditions set forth herein, each Originator does hereby sell,
assign, transfer, set-over and otherwise convey to Buyer, without recourse
(except to the extent expressly provided herein), and Buyer does hereby purchase
from such Originator, all of such Originator’s right, title and interest in and
to the Receivables existing as of the Second Restatement Effective Date and
thereafter arising through and including the Termination Date, together, in each
case, with all Related Security relating thereto and all Collections thereof.

In accordance with the preceding clause, on the Second Restatement Effective
Date, Buyer shall acquire all of each Originators’ right, title and interest in
and to the Receivables existing as of the Second Restatement Effective Date and
thereafter arising through and including the Termination Date, together with all
Related Security relating thereto and all Collections thereof. Buyer shall be
obligated to pay the Purchase Price for the Receivables purchased from each
Originator hereunder in accordance with Section 1.4.

Section 1.3. Purchases and Contributions. (a) At least two (2) Business Days
prior to each Distribution Date (each, a “Monthly Reporting Date”), each
Originator shall (or shall require the Servicer to) deliver to Buyer a report in
substantially the form of Exhibit V hereto (each such report being herein called
a “Purchase and Contribution Report”) with respect to the Receivables sold or,
as applicable, contributed by such Originator to Buyer during the Calculation
Period then most recently ended. In addition to, and not in limitation of, the
foregoing, in connection with the payment of the Purchase Price for any
Receivables purchased hereunder, Buyer may request that the applicable
Originator deliver, and such Originator shall deliver, such approvals, opinions,
information or documents as Buyer may reasonably request.

(b) It is the intention of the parties hereto that each Purchase and
contribution of Receivables made hereunder, under the Existing Agreement or the
Original Agreement shall constitute a sale or other outright transfer, which
sale or transfer is absolute and irrevocable and provides Buyer with the full
benefits of ownership of the Receivables. Except for the Purchase Price Credits
owed pursuant to Section 1.5, each sale and contribution of Receivables
hereunder, under the Existing Agreement or the Original Agreement is made
without recourse to any Originator; provided, however, that (i) each Originator
shall be liable to Buyer for all representations, warranties, covenants and
indemnities made by such Originator pursuant to the terms of the Transaction
Documents to which such Originator is a party, and (ii) no such sale shall
constitute or is intended to result in an assumption by Buyer or any assignee
thereof of any obligation of any Originator or any other Person arising in
connection with the Receivables, the

 

-3-



--------------------------------------------------------------------------------

related Contracts and/or other Related Security or any other obligations of any
Originator. In view of the intention of the parties hereto that each Purchase
and contribution of Receivables made hereunder, under the Existing Agreement and
the Original Agreement shall constitute a sale or other outright transfer of
such Receivables rather than loans secured thereby, each of the Originators
agrees that on or prior to the date on which it became or hereafter becomes a
party to this Agreement and in accordance with Section 4.1(e)(ii), it will mark
its master data processing records relating to the Receivables originated by
such Originator with an indication acceptable to Buyer and to the Administrator
(as Buyer’s assignee) evidencing that Buyer has acquired such Receivables as
provided in this Agreement and to note in its financial statements that its
Receivables have been sold or contributed to Buyer. Upon the request of Buyer or
the Administrator (as Buyer’s assignee), each Originator will execute (if
required) and file such financing or continuation statements, or amendments
thereto or assignments thereof, and such other instruments or notices, as may be
necessary or appropriate to perfect and maintain the perfection of Buyer’s
ownership interest in the Receivables and the Related Security and Collections
with respect thereto, or as Buyer or the Administrator (as Buyer’s assignee) may
reasonably request.

Section 1.4. Payment for the Purchases. (a) From and after the Second
Restatement Effective Date, the Purchase Price for each Purchase (i) shall be
paid to the applicable Originator by delivery of immediately available funds to
the extent of funds loaned to or Collections made available to Buyer under the
Loan Agreement (except that Buyer may, with respect to any such Purchase Price,
offset against such Purchase Price any amounts owed by such Originator to Buyer
hereunder and which have become due but remain unpaid), (ii) shall be paid to
such Originator in the manner provided in the following paragraph (b), and
(iii) shall be due and owing in full by Buyer to the applicable Originator or
its designee on the latest to occur of (A) the Second Restatement Effective
Date, (B) such later date on which such Originator becomes party to this
Agreement, and (C) the date each such Receivable comes into existence. From and
after the Termination Date, no Originator shall be obligated to sell Receivables
to Buyer.

(b) Although the Purchase Price for each Purchased Receivable shall be due and
payable in full by Buyer to such Originator on the date specified in
Section 1.4(a), settlement of the Purchase Price between Buyer and each
Originator may be effected on a monthly basis on Settlement Dates with respect
to all Receivables coming into existence during the same Calculation Period and
based on the information contained in the Purchase and Contribution Report
delivered by such Originator for the Calculation Period then most recently
ended. Although settlement shall be effected on Settlement Dates, any
contribution of capital by Sunbeam to Buyer made pursuant to Section 1.1 shall
be deemed to have occurred and shall be effective as of the last Business Day of
the Calculation Period to which such settlement relates.

Section 1.5. Deemed Collections; Purchase Price Credit Adjustments. If on any
day:

(a) the Outstanding Balance of a Purchased Receivable is:

(i) reduced as a result of any defective or rejected or returned goods or
services, any discount or any adjustment or otherwise by the applicable
Originator (other than as a result of such Receivable becoming a Charge-Off or
to reflect cash Collections on account of such Receivable),

 

-4-



--------------------------------------------------------------------------------

(ii) reduced or canceled as a result of a setoff in respect of any claim by any
Person (whether such claim arises out of the same or a related transaction or an
unrelated transaction), or

(b) any of the representations and warranties set forth in Sections 2.1(h), (i),
(j), (l), (r), (s), (t), (u), the second sentence of Section 2.1(q) hereof and
the last clause (relating to bulk sales laws) of Section 2.1(c) are not true
when made or deemed made with respect to any Purchased Receivable,

then, in such event, the applicable Originator shall be deemed to have received
a Collection of such Purchased Receivable (each such Purchased Receivable, a
“Defective Receivable”), and Buyer shall be entitled to a credit (each, a
“Purchase Price Credit”) against the Purchase Price otherwise payable hereunder
with respect to Receivables originated by such Originator, in each case, in an
amount equal to the Outstanding Balance of such Purchased Receivable (calculated
before giving effect to the applicable reduction or cancellation). If such
Purchase Price Credit exceeds the Original Balance of all Purchased Receivables
coming into existence during the two-week period beginning on such day, then the
applicable Originator shall pay the remaining amount of such Purchase Price
Credit in cash immediately.

Upon receipt of a Purchase Price Credit for a Defective Receivable from the
applicable Originator, Buyer shall automatically and without further action
convey and assign to such Originator Buyer’s right, title and interest in and to
such Defective Receivable without recourse, representation or warranty of any
kind, except as to the absence of liens, charges or encumbrances created by or
arising solely as a result of actions of Buyer or the Administrator. Such
assignment shall be a sale and assignment outright and not for security.

Section 1.6. Payments and Computations, Etc. All amounts to be paid or deposited
by Buyer hereunder shall be paid or deposited in accordance with the terms
hereof on the day when due in immediately available funds to the account of the
applicable Originator designated from time to time by such Originator or as
otherwise directed by such Originator. In the event that any payment owed by any
Person hereunder becomes due on a day that is not a Business Day, then such
payment shall be made on the next succeeding Business Day. If any Person fails
to pay any amount hereunder when due, such Person agrees to pay, on demand, a
fee on such amounts at a rate per annum equal to the Default Rate until paid in
full; provided, however, that such fee shall not at any time exceed the maximum
rate permitted by applicable law. All computations of fees payable hereunder
shall be made on the basis of a year of 360 days for the actual number of days
(including the first but excluding the last day) elapsed.

Section 1.7. License of Software. (a) To the extent that any software used by
any Originator to account for the Receivables originated by it is
non-transferable, such Originator hereby grants to Buyer, the Administrator and
Servicer an irrevocable, non-exclusive license to use, without royalty or
payment of any kind, all such software used by such Originator to account for
such Receivables, to the extent necessary to administer such Receivables,
whether

 

-5-



--------------------------------------------------------------------------------

such software is owned by such Originator or is owned by others and used by such
Originator under license agreements with respect thereto, provided that should
the consent of any licensor of such software be required for the grant of the
license described herein, to be effective, the applicable Originator hereby
agrees that upon the request of Buyer (or its assigns), such Originator will use
its reasonable efforts to obtain the consent of such third-party licensor. The
license granted hereby shall be irrevocable until the later to occur of
(i) indefeasible payment in full of the Obligations (as defined in the Loan
Agreement), and (ii) the date on which each of this Agreement and the Loan
Agreement terminates in accordance with its terms.

(b) Each Originator (i) shall take such action requested by Buyer and/or the
Administrator (as the ultimate assignee), from time to time hereafter, that may
be necessary or appropriate to ensure that Buyer under the Loan Agreement has an
enforceable ownership interest in the records included in the Receivable Files
relating to the Receivables acquired from such Originator hereunder, and
(ii) shall use its reasonable efforts to ensure that Buyer, the Administrator
and Servicer each has an enforceable right (whether by license or sublicense or
otherwise) to use all of the computer software used to account for such
Receivables and/or to recreate such records.

Section 1.8. Characterization. If, notwithstanding the intention of the parties
expressed in Section 1.3(b), any sale or contribution by any Originator of
Receivables hereunder shall be characterized as a secured loan and not as a sale
or contribution, or such sale or contribution shall for any reason be
ineffective or unenforceable, then this Agreement shall be deemed to constitute
a security agreement under the UCC and other applicable law, and each of the
Originators and Buyer represents and warrants as to itself that each remittance
of Collections by any Originator to Buyer under this Agreement is (i) in payment
of a debt incurred by the applicable Originator in the ordinary course
of business or financial affairs of such Originator and Buyer and (ii) made in
the ordinary course of business or financial affairs of such Originator and
Buyer. For this purpose and without being in derogation of the parties’
intention that each transfer of Receivables by an Originator hereunder shall
constitute a true sale or contribution thereof: Each Originator hereby grants to
Buyer a valid and continuing security interest in all of such Originator’s
right, title and interest in, to and under all Receivables which are now
existing or hereafter arising and are intended to be sold or contributed by such
Originator to Buyer in accordance with the terms of this Agreement, all
Collections and Related Security with respect thereto, all other rights and
payments relating to such Receivables and all proceeds of the foregoing to
secure the prompt and complete payment of a loan deemed to have been made in an
amount equal to the Purchase Price of the Receivables purchased from such
Originator together with all other obligations of such Originator hereunder,
which security interest shall be prior to all other Adverse Claims thereto.
Buyer and its assigns shall have, in addition to the rights and remedies which
they may have under this Agreement, all other rights and remedies provided to a
secured creditor under the UCC and other applicable law, which rights and
remedies shall be cumulative.

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES

Section 2.1. Representations and Warranties of Originators. Each of the
Originators hereby represents and warrants to Buyer on the Closing Date and on
each Purchase Date thereafter as to such Originator and the Receivables
originated by it that:

(a) Existence and Power. Such Originator is duly organized under the laws of its
jurisdiction of organization as specified in Exhibit II hereto. Such Originator
is validly existing and in good standing under the laws of its jurisdiction of
organization and is duly qualified to do business and is in good standing as a
foreign corporation and has and holds all corporate or company power and all
governmental licenses, authorizations, consents and approvals required to carry
on its business in each jurisdiction in which its business is conducted except
where the failure to so qualify or so hold could not reasonably be expected to
have an Originator Material Adverse Effect.

(b) Power and Authority; Due Authorization, Execution and Delivery. The
execution and delivery by such Originator of this Agreement and each other
Transaction Document to which it is a party, and the performance of its
obligations hereunder and thereunder, and such Originator’s use of the proceeds
of each Purchase made from it hereunder, are within its corporate powers and
authority and have been duly authorized by all necessary action on its part.
This Agreement and each other Transaction Document to which such Originator is a
party has been duly executed and delivered by such Originator.

(c) No Conflict. The execution and delivery by such Originator of this Agreement
and each other Transaction Document to which it is a party, and the performance
of its obligations hereunder and thereunder do not contravene or violate (i) its
Organizational Documents, (ii) any law, rule or regulation applicable to it,
(iii) any restrictions under any agreement, contract or instrument to which it
is a party or by which it or any of its property is bound, or (iv) any order,
writ, judgment, award, injunction or decree binding on or affecting it or its
property, and do not result in the creation or imposition of any Adverse Claim
on assets of such Originator or its Subsidiaries (except as created hereunder)
except, in any case, where such contravention or violation could not reasonably
be expected to have an Originator Material Adverse Effect; and no transaction
contemplated hereby requires compliance with any bulk sales act or similar law
other than compliance, if required, with any notice requirements which are
satisfied prior to the Purchase Date with respect thereto.

(d) Governmental Authorization. Other than the filing of the financing
statements required hereunder, no authorization or approval or other action by,
and no notice to or filing with, any governmental authority or regulatory body
is required for the due execution and delivery by such Originator of this
Agreement and each other Transaction Document to which it is a party and the
performance of its obligations hereunder and thereunder.

 

-7-



--------------------------------------------------------------------------------

(e) Actions, Suits. There is no litigation, arbitration, governmental
investigation, proceeding or inquiry pending or, to the actual knowledge of any
of their officers, threatened against or affecting such Originator or any of its
Subsidiaries which could reasonably be expected to have an Originator Material
Adverse Effect or which seeks to prevent, enjoin or delay any Purchase. Other
than any liability incident to any litigation, arbitration or proceeding that
could not reasonably be expected to have an Originator Material Adverse Effect,
such Originator and its Subsidiaries have no material contingent obligations not
provided for or disclosed in the footnotes to its financial statements delivered
prior to the Closing Date.

(f) Binding Effect. This Agreement and each other Transaction Document to which
such Originator is a party constitute the legal, valid and binding obligations
of such Originator enforceable against such Originator in accordance with their
respective terms, except as such enforcement may be limited by applicable
bankruptcy, insolvency, reorganization or other similar laws relating to or
limiting creditors’ rights generally and by general principles of equity
(regardless of whether enforcement is sought in a proceeding in equity or at
law).

(g) Accuracy of Information. Each Originator Representation, Originator
Financial Statement, Compliance Certificate, Notice of Termination event, Notice
of Originator Material Adverse Effect, Receivables and Originator Information
and Purchase and Contribution Report shall be complete and correct and fairly
present the information contained therein in all material respects as of the
date made, reported, or certified, as applicable (provided that the foregoing
materiality threshold shall not be applicable with respect to any representation
or warranty which itself contains a materiality threshold), and do not contain
any material misstatement of fact as of such date or omit to state a material
fact or any fact necessary to make the information contained therein, taken as a
whole with all other written information provided by Authorized Officers as of
such date, not misleading as of such date

(h) Use of Proceeds. No portion of any Purchase Price payment hereunder will be
used for a purpose that violates, or would be inconsistent with, any law, rule
or regulation applicable to such Originator.

(i) Good Title. Upon creation by such Originator of each Receivable and
immediately prior to its Purchase hereunder, such Originator (i) is the legal
and beneficial owner of each such Receivable and its Collections and (ii) is the
legal and beneficial owner of the Related Security with respect thereto or
possesses a valid and perfected security interest therein, in each case, free
and clear of any Adverse Claim, except as created by the Transaction Documents.

(j) Perfection. This Agreement, together with the filing of the financing
statements contemplated hereby, is effective to transfer to Buyer (and Buyer
shall acquire from such Originator): (i) legal and equitable title to, with the
right to sell and encumber each Receivable originated by such Originator,
whether now existing and hereafter arising, together with the Collections with
respect thereto, and (ii) all of such Originator’s

 

-8-



--------------------------------------------------------------------------------

right, title and interest in the Related Security associated with each such
Receivable, in each case, free and clear of any Adverse Claim, except as created
by the Transactions Documents. There have been duly filed all financing
statements or other similar instruments or documents necessary under the UCC (or
any comparable law) of all appropriate jurisdictions solely to the extent
required to perfect Buyer’s ownership interest in such Receivables, the Related
Security and the Collections. In the event that, contrary to the mutual intent
of such Originator and the Buyer, any Purchase of Purchased Assets hereunder is
not characterized as a sale but rather as a collateral transfer for security (or
the transactions contemplated hereby are characterized as a financing
transaction), this Agreement creates a valid and continuing security interest
(as defined in the applicable UCC) in the Purchased Assets in favor of the
Buyer, which security interest is prior to all other security interests, and
enforceable as such as against creditors of and purchasers from such Originator.

(k) Chief Executive Office and Locations of Records. The location of the chief
executive office of such Originator and the offices where it keeps all of its
Receivable Files are located at the address(es) listed on Exhibit II or such
other locations of which Buyer has been notified in accordance with
Section 4.2(a) in jurisdictions where all action required by Section 4.2(a) has
been taken and completed. Such Originator’s Federal Employer Identification
Number and State Organizational Identification Number are correctly set forth on
Exhibit II.

(l) Deposit and Concentration Accounts. The banks, account names and account
numbers for all existing Lock-Boxes and Lock-Box Accounts are correctly listed
on Exhibit III. Each of the Lock-Box Accounts has been transferred into Buyer’s
name. Such Originator has not granted any Person, other than Buyer (and the
Administrator, as its pledgee) dominion and control of any Lock-Box or Lock-Box
Account, or the right to take dominion and control of any such account at a
future time or upon the occurrence of a future event.

(m) Originator Material Adverse Effect. Since December 31, 2005, no event has
occurred that would have an Originator Material Adverse Effect.

(n) Names. In the five (5) years preceding the Closing Date, such Originator has
not used any corporate names, trade names or assumed names other than (i) the
name in which it has executed this Agreement and (ii) as listed on Exhibit II.

(o) Ownership. Jarden owns, directly or indirectly, 100% of the issued and
outstanding equity interests of Buyer and each Originator. All such equity
interests are validly issued, fully paid and nonassessable, and there are no
options, warrants or other rights to acquire securities of Buyer.

(p) Not an Investment Company. Such Originator is not an “investment company”
within the meaning of the Investment Company Act of 1940, as amended, or any
successor statute.

 

-9-



--------------------------------------------------------------------------------

(q) Compliance with Law. Such Originator has complied with all applicable laws,
rules, regulations, orders, writs, judgments, injunctions, decrees or awards to
which it may be subject, except where the failure to so comply could not
reasonably be expected to have an Originator Material Adverse Effect. Each
Receivable, together with the Contract related thereto, does not contravene any
laws, rules or regulations applicable thereto (including, without limitation,
laws, rules and regulations relating to truth in lending, fair credit billing,
fair credit reporting, equal credit opportunity, fair debt collection practices
and privacy), and no part of such Contract is in violation of any such law, rule
or regulation, except where such contravention or violation could not reasonably
be expected to have an Originator Material Adverse Effect.

(r) Compliance with Credit and Collection Policy. With regard to each
Receivable, such Originator has complied in all material respects with its
Credit and Collection Policy and the related Contract. Such Originator has not
made any change to its Credit and Collection Policy, except in accordance with
Section 9.2.3 of the Loan Agreement.

(s) Payments to Originator. With regard to each Receivable originated by such
Originator, the Purchase Price received, or to be received, by such Originator
constitutes, or will constitute, reasonably equivalent value in consideration
therefor. No transfer hereunder by such Originator of any Receivable is or may
be voidable under any section of the Bankruptcy Reform Act of 1978 (11 U.S.C. §§
101 et seq.), as amended.

(t) Enforceability of Contracts. As of the Purchase Date of each Receivable
originated by such Originator, each Contract with respect to such Receivable is,
on such date, effective to create, and has created, a legally valid and binding
obligation of the related Obligor to pay the Outstanding Balance of the
Receivable created thereunder and any accrued interest thereon, enforceable
against the Obligor in accordance with its terms, except as such enforcement may
be limited by applicable bankruptcy, insolvency, reorganization or other similar
laws relating to or limiting creditors’ rights generally and by general
principles of equity (regardless of whether enforcement is sought in a
proceeding in equity or at law).

(u) Accounting. The manner in which such Originator accounts for the
transactions contemplated by this Agreement in its financial statements does not
jeopardize the characterization of the transactions contemplated herein as being
true sales.

(v) Solvency. Such Originator is Solvent.

(w) Receivables as Accounts. The Receivables constitute “accounts” within the
meaning of the UCC.

(x) Priority. Other than the security interest granted to the Buyer pursuant to
this Agreement, such Originator has not pledged, assigned, sold granted a
security interest in, or otherwise conveyed any of the Purchased Receivables.
Such Originator has

 

-10-



--------------------------------------------------------------------------------

not authorized the filing of and is not aware of any financing statements
against such Originator that include a description of collateral covering the
Purchased Receivables other than any financing statement (i) relating to the
security interest granted to Administrator (for the benefit of the Secured
Parties), hereunder or under the Existing Agreement, or (ii) that has been
terminated. Such Originator is not aware of any judgment or tax lien filings
against such Originator.

ARTICLE III

CONDITIONS OF PURCHASE

Section 3.1. Conditions Precedent to Second Restatement Effective Date.
Effectiveness of this Agreement and the Purchase on the Second Restatement
Effective Date under this Agreement are subject to the conditions precedent that
(a) Buyer shall have received on or before the Closing Date those documents
listed on Schedule A, and (b) all of the conditions to the Loan to be made on
the Closing Date under the Loan Agreement shall have been satisfied or waived in
accordance with the terms thereof.

Section 3.2. Conditions Precedent to Payments. From and after the Second
Restatement Effective Date, Buyer’s obligation to pay for each Receivable shall
be subject to the further conditions precedent that: (a) the Commitment
Termination Date shall not have occurred under the Loan Agreement; (b) Buyer (or
its assigns) shall have received such other documents as it may reasonably
request; and (c) on the date such Receivable came into existence, the following
statements shall be true (and acceptance of the proceeds of any payment for such
Receivable shall be deemed a representation and warranty by such Originator that
such statements are then true):

(i) the representations and warranties of such Originator set forth in
Article II are true and correct on and as of the date such Receivable came into
existence as though made on and as of such date; and

(ii) no event has occurred and is continuing that will constitute a Termination
Event or an Unmatured Termination Event.

Notwithstanding the foregoing conditions precedent, upon the applicable Purchase
Date for a Receivable, title to such Receivable and the Related Security and
Collections with respect thereto shall vest in Buyer, whether or not the
conditions precedent to Buyer’s obligation to pay for such Receivable were in
fact satisfied and whether or not the Purchase Price has actually been paid as
of such date. If any Originator fails to satisfy any of the foregoing conditions
precedent, however, Buyer shall rescind the related Purchase and direct the
applicable Originator to pay to Buyer an amount equal to the Purchase Price
payment, if any, made with respect to the Receivables included in such Purchase.

 

-11-



--------------------------------------------------------------------------------

ARTICLE IV

COVENANTS

Section 4.1. Affirmative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants as set forth below:

(a) Financial Reporting. Such Originator will cause Jarden to maintain, for
itself and each Consolidated Subsidiary, a system of accounting established and
administered in accordance with generally accepted accounting principles, and
furnish to the Administrator (as Buyer’s pledgee) for distribution to the
Lenders:

(i) Annual Reporting. Within 90 days after the close of each of its fiscal
years, an audit report (with all amounts stated in Dollars) certified by
independent certified public accountants of recognized national standing or
otherwise reasonably acceptable to the Administrator, prepared in accordance
with GAAP on a consolidated basis for Jarden and the Consolidated Subsidiaries,
including a consolidated balance sheet and the related consolidated statements
of income, cash flows and statements of changes in common shareholders’ equity,
setting forth in each case in comparative form the figures for such fiscal year
and the previous fiscal year (which report shall be unqualified as to going
concern and scope of audit).

(ii) Quarterly Reporting. Within 45 days after the close of the first three
quarterly periods of each of its fiscal years, for Jarden and the Consolidated
Subsidiaries, an unaudited consolidated balance sheet as at the close of each
such period and a consolidated income statement and a statement of cash flows
for the period from the beginning of such fiscal year to the end of such
quarter, setting forth in the case of such statements of income and cash flows
in comparative form the figures for the corresponding quarter and the
corresponding portion of Jarden’s previous fiscal year, all certified (subject
to normal year-end audit adjustments) as to fairness of presentation,
preparation in accordance with GAAP by a Authorized Officer of Jarden.

Notwithstanding anything to the contrary, the Originators shall be deemed to
have complied with the delivery requirements under clauses (i) and (ii) of this
Section 4.1(a) by making publicly available the required documents through
Jarden’s website at www.jarden.com, or at www.sec.gov or other publicly
available electronic medium and providing the hyperlink or other appropriate
internet address information for obtaining such information; provided that the
Originators shall deliver paper copies of any statements, reports, financial
statements and other information referred to in clauses (i) and (ii) of this
Section 4.1(a) to the Administrator promptly upon request following such filing.

(iii) Compliance Certificate. Together with the financial statements required
hereunder, a compliance certificate in substantially the form of Exhibit IV
signed by a Authorized Officer of Jarden and dated the date of such annual
financial statement or such quarterly financial statement, as the case may be.

 

-12-



--------------------------------------------------------------------------------

(iv) [Reserved]

(v) Change in Credit and Collection Policy. At least five (5) days prior to the
effectiveness of any material change in or material amendment to such
Originator’s Credit and Collection Policy, a copy of the Credit and Collection
Policy then in effect and a notice (A) indicating such proposed material change
or material amendment, and (B) if such proposed change or amendment would be
reasonably likely to materially and adversely affect the collectibility of the
Receivables originated by such Originator or decrease the credit quality of its
newly created Receivables in any material respect, requesting Buyer’s (and the
Administrator’s, as Buyer’s pledgee) consent thereto.

(vi) Other Information. Promptly, from time to time, such other information,
documents, records or reports relating to the Receivables originated by such
Originator or the condition or operations, financial or otherwise, of such
Originator as Buyer (or its assigns) may from time to time reasonably request in
order to protect the interests of Buyer (and its assigns) under or as
contemplated by this Agreement.

(b) Notices. As soon as practicable and in any event within two (2) Business
Days after learning of any of the following, such Originator will notify Buyer
(or its assigns) in writing of any of the following, describing the same and, if
applicable, the steps being taken with respect thereto:

(i) Termination Events or Unmatured Termination Events. The occurrence of each
Termination Event and each Unmatured Termination Event, by a statement of a
Authorized Officer of such Originator.

(ii) Originator Material Adverse Effect. The occurrence of any event or
condition that has had, or could reasonably be expected to have, an Originator
Material Adverse Effect.

(c) Compliance with Laws and Preservation of Existence. Such Originator will
comply in all respects with all applicable laws, rules, regulations, orders,
writs, judgments, injunctions, decrees or awards to which it may be subject,
except where the failure to so comply could not reasonably be expected to have
an Originator Material Adverse Effect. Such Originator will preserve and
maintain its legal existence, rights, franchises and privileges in the
jurisdiction of its organization, and qualify and remain qualified in good
standing as a foreign entity in each jurisdiction where its business is
conducted, except where the failure to so qualify or remain in good standing
could not reasonably be expected to have an Originator Material Adverse Effect.

(d) Audits. Such Originator will furnish to Buyer and the Administrator (as
Buyer’s pledgee) from time to time such information with respect to such
Originator and the Receivables sold or contributed by it as Buyer or the
Administrator may reasonably request. Such Originator will, from time to time
during regular business hours as requested by Buyer (or the

 

-13-



--------------------------------------------------------------------------------

Administrator), upon reasonable notice and at the sole cost of such Originator,
permit an accounting firm designated by Buyer and reasonably acceptable to the
Administrator, on at least a semi-annual basis: (i) to examine and make copies
of and abstracts from all Receivable Files in the possession or under the
control of such Originator and other records relating to the Receivables, the
Collections and the Related Security, including, without limitation, the related
Contracts, and (ii) to visit the offices and properties of such Originator for
the purpose of examining such materials described in clause (i) above, and to
discuss matters relating to such Originator’s financial condition or the
Receivables and the Related Security or such Originator’s performance under any
of the Transaction Documents or such Originator’s performance under the
Contracts and, in each case, with any of the officers or employees of such
Originator having knowledge of such matters; provided, that unless and until a
Termination Event shall have occurred and be continuing, the Originators shall
not be responsible to pay for more than one (1) inspection during each
(12) month period thereafter.

 

  (e) Keeping and Marking of Records and Books.

(i) Such Originator will maintain and implement administrative and operating
procedures (including, without limitation, an ability to recreate records
evidencing the Receivables originated by it in the event of the destruction of
the originals thereof), and keep and maintain all documents, books, records and
other information reasonably necessary or advisable for the collection of all
Receivables (including, without limitation, records adequate to permit the
immediate identification of each new Receivable and all Collections of and
adjustments to each existing Receivable). Such Originator will give Buyer (or
its assigns) notice of any material change in the administrative and operating
procedures referred to in the previous sentence.

(ii) Such Originator will (A) on or prior to the Closing Date, mark its master
data processing records and other books and records relating to the Receivables
with a legend, acceptable to Buyer (or its assigns), describing Buyer’s
ownership interests in the Receivables and further describing the security
interest of the Administrator (on behalf of the Secured Parties) under the Loan
Agreement and (B) upon the request of Buyer (or its assigns) from and after the
occurrence of a Termination Event: (x) mark each invoice evidencing any
Receivable and each Contract constituting chattel paper with a legend describing
Buyer’s ownership thereof and further describing the security interest of the
Administrator (on behalf of the Lenders and their assigns) and (y) at any time
after Jarden or one of its Affiliates is no longer acting as a Servicer, deliver
to Buyer (or its assigns) all Contracts relating to such Receivables.

(f) Compliance with Contracts and Credit and Collection Policy. Such Originator
will timely and fully (i) perform and comply in all material respects with all
provisions, covenants and other promises required to be observed by it under the
Contracts related to the Receivables hereunder (but only to the extent that
there would not be an adverse effect upon the Receivables), and (ii) comply in
all material respects with the Credit and Collection Policy in regard to each
such Receivable and the related Contract.

 

-14-



--------------------------------------------------------------------------------

(g) Ownership. Such Originator will take all necessary action to establish and
maintain, irrevocably in Buyer: (A) legal and equitable title to the Receivables
transferred by it to Buyer and the related Collections and (B) all of such
Originator’s right, title and interest in the Related Security associated with
the Receivables described in the preceding clause (A), in each case, free and
clear of any Adverse Claims other than Adverse Claims in favor of Buyer (and its
assigns) (including, without limitation, the filing of all financing statements
or other similar instruments or documents necessary under the UCC (or any
comparable law) of all appropriate jurisdictions to perfect Buyer’s interest in
such Receivables, Related Security and Collections and such other action to
perfect, protect or more fully evidence the interest of Buyer as Buyer (or its
assigns) may reasonably request).

(h) The Administrator’s and the Lenders’ Reliance. Such Originator acknowledges
that the Administrator and the Lenders are entering into the transactions
contemplated by the Loan Agreement in reliance upon Buyer’s identity as a legal
entity that is separate from such Originator and any Affiliates thereof.
Therefore, from and after the Closing Date, such Originator will take all
reasonable steps within such Originator’s control to maintain Buyer’s identity
as a separate legal entity and to make it manifest to third parties that Buyer
is an entity with assets and liabilities distinct from those of such Originator
and any Affiliates thereof and not just a division of such Originator or any
such Affiliate. Without limiting the generality of the foregoing and in addition
to the other covenants set forth herein, such Originator (i) will not hold
itself out to third parties as liable for the debts of Buyer nor purport to own
any of the Receivables and other assets acquired by Buyer, (ii) will not take
any action that would cause Buyer to violate the “separateness covenants” set
forth in Section 9.1.7 of the Loan Agreement and (iii) will cause all tax
liabilities arising in connection with the transactions contemplated herein or
otherwise to be allocated between such Originator and Buyer on an arm’s-length
basis and in a manner consistent with the procedures set forth in U.S. Treasury
Regulations §§1.1502-33(d) and 1.1552-1.

(i) Collections. In the event any payments relating to Receivables are remitted
directly to such Originator or any Affiliate of such Originator, such Originator
will remit (or will cause all such payments to be remitted) directly to a
Lock-Box Account which is listed on Exhibit III hereto within three (3) Business
Days following receipt thereof and, at all times prior to such remittance, such
Originator will itself hold or, if applicable, will cause such payments to be
held in trust for the exclusive benefit of Buyer and its assigns. Such
Originator will transfer exclusive ownership, dominion and control of each
Lock-Box and Lock-Box Account to Buyer, and will not grant the right to take
dominion and control of any such account at a future time or upon the occurrence
of a future event to any Person, except to Buyer, as contemplated by this
Agreement, and to the Administrator, as contemplated by the Loan Agreement.

(j) Taxes. Such Originator will file all tax returns and reports required by law
to be filed by it and promptly pay all Covered Taxes at any time owing, except
any such Covered Taxes which are not yet delinquent or are being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves in accordance with GAAP shall have been set aside on its books.

 

-15-



--------------------------------------------------------------------------------

(k) Maintenance of Ownership and Perfection. Such Originator, as applicable,
will take all necessary action to establish and maintain, irrevocably in Buyer,
perfected legal and equitable title to (A) the Purchased Receivables originated
by such Originator and the associated Collections and (B) all of such
Originator’s right, title and interest in the Related Security associated with
the Purchased Receivables originated by such Originator, in each case, free and
clear of any Liens other than Liens in favor of Buyer (and its assigns)
(including, without limitation, the filing of all financing statements or other
similar instruments or documents necessary under the UCC (or any comparable law)
of all appropriate jurisdictions to perfect Buyer’s interest in such Purchased
Assets and such other action to perfect, protect or more fully evidence the
interest of Buyer as Buyer (or its assigns) may reasonably request).

Section 4.2. Negative Covenants of Originators. Until the date on which this
Agreement terminates in accordance with its terms, each Originator hereby
covenants that:

(a) Name Change, Offices and Records.

(i) Such Originator will not change its (x) state of organization or
(y) identity or structure (within the meaning of Article 9 of any applicable
enactment of the UCC) or any office where Receivable Files are kept, and

(ii) such Originator will not change its legal name, unless, in each of the
foregoing cases, it shall have: (A) given Buyer (and the Administrator as
Buyer’s pledgee) written notice thereof and (B) delivered to the Administrator
(as Buyer’s pledgee) all financing statements in form suitable for filing and
all instruments, Lock-Box Agreement amendments and other documents, in each
case, duly executed by each of the parties thereto, reasonably requested by
Buyer (or the Administrator, as Buyer’s pledgee) in connection with such change
or relocation.

(b) Change in Payment Instructions to Obligors. Such Originator will not
(i) terminate any Lock-Box or Lock-Box Account, unless Buyer and the
Administrator shall have received, at least ten (10) days before the proposed
effective date therefore, written notice of such termination or (ii) add any
Lock-Box or Lock-Box Account, unless Buyer and the Administrator shall have
received an executed Lock-Box Agreement with respect thereto.

(c) Modifications to Contracts and Credit and Collection Policy. Such Originator
will not make any change to the Credit and Collection Policy except in
accordance with Section 9.2.3 of the Loan Agreement. Except as otherwise
permitted, if such Originator is acting as a Servicer pursuant to the Loan
Agreement, such Originator will not extend, amend or otherwise modify the terms
of any Receivable or any Contract related thereto other than in accordance with
the Credit and Collection Policy.

(d) Sales, Adverse Claims. Such Originator will not sell, assign (by operation
of law or otherwise) or otherwise dispose of, or grant any option with respect
to, or create or suffer to exist any Adverse Claim upon (including, without
limitation, the filing of any financing statement) or with respect to, any
Receivable, Related Security or Collections, or upon or with respect to any

 

-16-



--------------------------------------------------------------------------------

Contract under which any Receivable arises, or any Lock-Box or Lock-Box Account,
or assign any right to receive income with respect thereto (other than, in each
case, the creation of the interests therein in favor of Buyer provided for
herein or any other Transaction Document or in connection with a transaction
permitted by Section 4.1(c)), and such Originator will defend the right, title
and interest of Buyer in, to and under any of the foregoing property, against
all claims of third parties claiming through or under such Originator.

(e) Accounting for Purchases. Such Originator will not, and will not permit any
Affiliate to, account for the transactions contemplated hereby in any financial
statements in any manner other than the sale or capital contribution (or other
outright conveyance) by such Originator to Buyer of the Receivables and the
associated Collections and Related Security except to the extent (i) that such
transactions are not recognized on account of consolidated financial reporting
in accordance with generally accepted accounting principles and (ii) in
accordance with applicable tax principles, each Purchase and contribution is
ignored for tax reporting purposes.

ARTICLE V

TERMINATION EVENTS

Section 5.1. Termination Events. The occurrence of any one or more of the
following events shall constitute a Termination Event:

(a) Any Originator or Performance Guarantor shall fail to (i) make any payment
or deposit required hereunder when due, or (ii) deliver any Purchase and
Contribution Report when due, and, in either of the foregoing cases, such
failure shall continue for two (2) Business Days.

(b) Any representation, warranty, certification or statement made by any
Originator in this Agreement, any other Transaction Document or in any other
document delivered pursuant hereto or thereto shall prove to have been incorrect
in any material respect when made or deemed made and, solely in the case of the
representations made under Section 2.1(a), 2.1(e) and 2.1(h), shall continue to
be materially incorrect for a period of thirty (30) days after such Originator
obtains knowledge thereof; provided that the materiality threshold in the
preceding clause shall not be applicable with respect to any representation or
warranty which itself contains a materiality threshold and provided further,
that any misrepresentation or certification for which Buyer received a Purchase
Price Credit in accordance with Section 1.5 of this Agreement shall not
constitute a Termination Event hereunder.

(c) Any Originator shall breach any covenant contained in Section 4.1(b)(i) or
Section 4.2 (other than Section 4.2(a)(ii)).

(d) Any Originator shall breach covenant contained in Section 4.2(a)(ii) and
such breach is not remedied within ten (10) Business Days of its occurrence,

 

-17-



--------------------------------------------------------------------------------

(e) Any Originator shall breach, fail to perform or observe any covenant
contained in any Section of this Agreement (which is not covered by another
subsection, paragraph or clause of this Section 5.1) or of any other Transaction
Document to which it is a party which is not remedied within thirty (30) days
after written notice from Buyer (or the Administrator, as Buyer’s pledgee).

(f) (i) Failure of Jarden, any Originator or any of their material Subsidiaries
to pay any Material Debt when due; (ii) default by Jarden or any of its
Subsidiaries in the performance of any term, provision or condition contained in
any agreement under which any Material Debt was created or is governed, or any
other event shall occur or condition exist, the effect of which is to cause the
holder or holders of such Material Debt to cause such Material Debt to become
due prior to its stated maturity; (iii) Material Debt of Jarden or any of its
Subsidiaries shall be declared to be due and payable or required to be prepaid
(other than by a regularly scheduled payment or as a result of the sale of an
asset securing such Material Debt) prior to the stated maturity thereof; or
(iv) default by Jarden or any of its Subsidiaries in the performance of any
financial covenant contained in any agreement under which any Material Debt was
created or is governed, the effect of which is to permit the holder or holders
of such Material Debt to cause such Material Debt to become due prior to its
stated maturity.

(g) (i) Any Originator or Performance Guarantor shall generally not pay its
debts as such debts become due or shall admit in writing its inability to pay
its debts generally or shall make a general assignment for the benefit of
creditors; or (ii) any proceeding shall be instituted by or against any
Originator or Performance Guarantor seeking to adjudicate it bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief or composition of it or its debts under any law
relating to bankruptcy, insolvency or reorganization or relief of debtors, or
seeking the entry of an order for relief or the appointment of a receiver,
trustee or other similar official for it or any substantial part of its property
or (iii) any Originator or Performance Guarantor shall take any corporate action
to authorize any of the actions set forth in the foregoing clauses (i) or
(ii) of this subsection (g).

(h) A Change of Control shall occur.

(i) Jarden or any of its Subsidiaries shall fail within thirty (30) days to pay,
bond or otherwise discharge, or stay execution of, one or more final judgment(s)
or order(s) for the payment of money in excess of $50,000,000 in the aggregate
(exclusive of judgment or order amounts fully covered by independent third-party
insurance where the insurer has not disputed or denied coverage in respect of
such judgment or order).

Section 5.2. Remedies. Upon the occurrence and during the continuation of a
Termination Event, Buyer may take any of the following actions: (i) declare the
Termination Date to have occurred, whereupon the Termination Date shall
forthwith occur, without demand, protest or further notice of any kind, all of
which are hereby expressly waived by each Originator; provided, however, that
upon the occurrence of a Termination Event described in Section 5.1(g), or of an
actual or deemed entry of an order for relief with respect to an Originator

 

-18-



--------------------------------------------------------------------------------

under the Federal Bankruptcy Code, the Termination Date shall automatically
occur, without demand, protest or any notice of any kind, all of which are
hereby expressly waived by each Originator and (ii) to the fullest extent
permitted by applicable law, declare that the a fee shall accrue with respect to
any amounts then due and owing by each Originator to Buyer at a rate per annum
equal to the Default Rate. The aforementioned rights and remedies shall be
without limitation and shall be in addition to all other rights and remedies of
Buyer and its assigns otherwise available under any other provision of this
Agreement, by operation of law, at equity or otherwise, all of which are hereby
expressly preserved, including, without limitation, all rights and remedies
provided under the UCC, all of which rights shall be cumulative.

ARTICLE VI

INDEMNIFICATION

Section 6.1. Indemnities by Originators. Without limiting any other rights that
Buyer may have hereunder or under applicable law, each Originator, with respect
to itself, hereby agrees to indemnify (and pay upon demand to) Buyer and its
assigns, officers, directors, agents and employees (each, an “Originator
Indemnified Party”) from and against any and all damages, losses, claims,
Covered Taxes, liabilities, costs, expenses and for all other amounts payable,
including reasonable attorneys’ fees (which attorneys may be employees of Buyer
or any such assign) and disbursements (all of the foregoing being collectively
referred to as “Originator Indemnified Amounts”) awarded against or incurred by
any of them arising out of any of the following:

(i) any representation or warranty made by such Originator (or any officers of
such Originator) under or in connection with its Purchase and Contribution
Report, this Agreement, any other Transaction Document or any other information
or report delivered by or on behalf of such Originator pursuant hereto or
thereto for which Buyer has not received a Purchase Price Credit in accordance
with this Agreement that shall have been false or incorrect when made or deemed
made;

(ii) the failure by such Originator, to comply with any applicable law, rule or
regulation with respect to any Receivable originated by it or any Contract
related thereto, or the nonconformity of any such Receivable or Contract
included therein with any such applicable law, rule or regulation or any failure
of such Originator to keep or perform any of its obligations, express or
implied, with respect to any Contract;

(iii) any failure of such Originator to perform its duties, covenants or other
obligations in accordance with the provisions of this Agreement or any other
Transaction Document to which such Originator is a party;

(iv) any products liability, personal injury or damage, suit or other similar
claim arising out of or in connection with goods, insurance or services that are
the subject of any Contract or any Receivable of such Originator;

 

-19-



--------------------------------------------------------------------------------

(v) any dispute, claim, offset or defense (other than discharge in bankruptcy of
the Obligor or failure to pay due to financial inability) of the Obligor to the
payment of any Receivable of such Originator (including, without limitation, a
defense based on such Receivable or the related Contract not being a legal,
valid and binding obligation of such Obligor enforceable against it in
accordance with its terms), or any other claim resulting from the sale of the
merchandise or service related to such Receivable or the furnishing or failure
to furnish such merchandise or services;

(vi) the commingling of Collections of Receivables of such Originator at any
time with other funds;

(vii) any investigation, litigation or proceeding related to or arising from
this Agreement or any other Transaction Document to which such Originator is a
party, the transactions contemplated hereby, such Originator’s use of the
proceeds of any Purchase from it hereunder, the ownership of the Receivables or
any other investigation, litigation or proceeding relating to such Originator in
which any Originator Indemnified Party becomes involved as a result of any of
the transactions contemplated hereby;

(viii) any inability to litigate any claim against any Obligor in respect of any
Receivable of such Originator as a result of such Obligor being immune from
civil and commercial law and suit on the grounds of sovereignty or otherwise
from any legal action, suit or proceeding;

(ix) any failure of such Originator to vest and maintain vested in Buyer, or to
transfer to Buyer, legal and equitable title to, and ownership of, the
Receivables of such Originator and the associated Collections, and all of such
Originator’s right, title and interest in the Related Security associated with
such Receivables, in each case, free and clear of any Adverse Claim;

(x) the failure to have filed, or any delay in filing, financing statements or
other similar instruments or documents under the UCC of any applicable
jurisdiction or other applicable laws with respect to any Receivable of such
Originator, the Related Security and Collections with respect thereto in
accordance with provisions hereof, and the proceeds of any thereof, whether at
the time of any Purchase from such Originator hereunder or at any subsequent
time;

(xi) any Purchase from such Originator hereunder shall be voided by any Person
under statutory provisions or common law or equitable action; or

(xii) the failure of any Eligible Receivable of such Originator reflected as an
Eligible Receivable on any Purchase and Contribution Report prepared by such
Originator to be an Eligible Receivable at the time acquired by Buyer; and/or

excluding, however, (a) Originator Indemnified Amounts to the extent a final
judgment of a court of competent jurisdiction holds that Originator Indemnified
Amounts resulted from gross negligence or willful misconduct on the part of the
Originator Indemnified Party seeking

 

-20-



--------------------------------------------------------------------------------

indemnification; and (b) Excluded Taxes. Nothing in this Section 6.1 shall limit
the liability of any Originator or limit the recourse of Buyer to each
Originator for amounts otherwise specifically provided to be paid by any
Originator under the terms of this Agreement.

Anything contained in this Section 6.1 to the contrary notwithstanding: (1) the
foregoing indemnification is not intended to, and shall not, constitute a
guarantee of the collectibility or payment of the Receivables conveyed
hereunder, and (2) nothing in this Section 6.1 shall require any Originator to
indemnify an Originator Indemnified Party for Receivables which are not
collected, not paid or are otherwise uncollected.

Section 6.2. Other Costs and Expenses. Each Originator agrees to pay to Buyer,
on demand, all reasonable out-of-pocket costs and expenses in connection with
(a) the preparation, execution and delivery of this Agreement and the other
documents to be delivered hereunder, (b) the preparation, execution and delivery
of any amendment hereto or waiver hereof requested by any Originator, and
(c) any and all costs and expenses of Buyer, if any, including reasonable
counsel fees and expenses, in connection with the enforcement of this Agreement
and the other documents delivered hereunder.

Section 6.3. Taxes. All payments by an Originator to or for the account of Buyer
(or any of its assigns) hereunder or under any other Transaction Document to
which such Originator is a party shall be made free and clear of and without
deduction for any and all Covered Taxes. If an Originator shall be required by
law to deduct any Covered Taxes from or in respect of any sum payable hereunder
to Buyer (or any of its assigns), (a) the sum payable shall be increased as
necessary so that after making all required deductions (including deductions
applicable to additional sums payable under this Section 6.3), Buyer (or such
assign, as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (b) such Originator shall make such
deductions, (c) such Originator shall pay the full amount deducted to the
relevant authority in accordance with applicable law and (d) such Originator
shall furnish to Buyer (and to the Administrator, as the ultimate assignee) the
original copy of a receipt evidencing payment thereof within 30 days after such
payment is made.

ARTICLE VII

JOINDER OF ADDITIONAL ORIGINATORS

Section 7.1. Addition of New Originators. From time to time upon not less than
60 days’ (or such shorter period of time as Buyer and its assigns may agree
upon) prior written notice to Buyer and Administrator as its assignee (who will
promptly advise the Rating Agencies), Buyer may agree that one or more of
Jarden’s existing or hereafter acquired wholly-owned U.S. domestic Subsidiaries
become an Originator hereunder. No such addition shall become effective
(a) without the written consent of Buyer and Borrower and, if the proposed New
Originator is a Material Originator and the Loan Agreement remains in effect,
without the written prior consent of the Administrator (which consent may be
conditioned, in Administrator’s sole discretion, by a requirement that the Loan
Agreement be amended in a manner acceptable to the Administrator in its sole
discretion) and (b) unless all conditions precedent to such addition required by
Section 7.2 below are satisfied prior to such date.

 

-21-



--------------------------------------------------------------------------------

Section 7.2. Documentation. Prior to the effectiveness of any New Originator’s
becoming an Originator hereunder, such New Originator shall execute a Joinder
Agreement in the form of Exhibit VI hereto (a “Joinder Agreement”) and shall
deliver each of the documents listed on Schedule B hereto which is required to
be delivered by each Originator, together with such updated Exhibits hereto as
may be necessary to ensure that after giving effect to the addition of such New
Originator, each of the representations and warranties of such New Originator
under Article II hereof will be true and correct.

ARTICLE VIII

MISCELLANEOUS

Section 8.1. Waivers and Amendments. (a) No failure or delay on the part of
Buyer (or its assigns) in exercising any power, right or remedy under this
Agreement shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or remedy preclude any other further exercise
thereof or the exercise of any other power, right or remedy. The rights and
remedies herein provided shall be cumulative and nonexclusive of any rights or
remedies provided by law. Any waiver of this Agreement shall be effective only
in the specific instance and for the specific purpose for which given.

(b) No provision of this Agreement may be amended, supplemented, modified or
waived except in writing signed by each Originator and Buyer and, to the extent
required under the Loan Agreement, the Administrator and the Lenders. Any
material amendment, supplement, modification or waiver will require the
Administrator’s receipt of written notice from S&P and Moody’s that such change
will not cause the rating on the then outstanding Commercial Paper Notes to be
downgraded or withdrawn. Any material amendment, supplement, modification or
waiver, including, without limitation, any amendment to or waiver of a breach of
Sections 2.1(i), (j), (w), or (x) or 4.1(k), will require satisfaction of the
Rating Agency Condition (as defined in the Loan Agreement).

Section 8.2. Notices. All communications and notices provided for hereunder
shall be in writing (including bank wire, telecopy or electronic facsimile
transmission or similar writing) and shall be given to the other parties hereto
at their respective addresses or telecopy numbers set forth on Schedule C hereto
or at such other address or telecopy number as such Person may hereafter specify
for the purpose of notice to each of the other parties hereto. Each such notice
or other communication shall be effective (a) if given by telecopy, upon the
receipt thereof, (b) if given by mail, five (5) Business Days after the time
such communication is deposited in the mail with first class postage prepaid or
(c) if given by any other means, when received at the address specified in this
Section 8.2.

Section 8.3. Protection of Ownership Interests of Buyer. (a) Each Originator
agrees that from time to time, at its expense, it will promptly execute and
deliver all instruments and documents, and take all actions, that may be
necessary or desirable, or that Buyer (or its assigns) may reasonably request,
to perfect, protect or more fully evidence the interest of Buyer and its assigns
therein, or to enable Buyer (or its assigns) to exercise and enforce their
rights and remedies hereunder. At any time following the earlier to occur of a
Termination Event or an

 

-22-



--------------------------------------------------------------------------------

Amortization Event: Buyer (or its assigns) may, at the Originators’ sole cost
and expense, direct each Originator to notify the Obligors of Receivables
originated by it of the ownership interests of Buyer under this Agreement and
may also direct that payments of all amounts due or that become due under any or
all Receivables originated by it be made directly to Buyer or its designee.

(b) If any Originator fails to perform any of its obligations hereunder:

(i) Buyer (or its assigns) may (but shall not be required to) perform, or cause
performance of, such obligations, and Buyer’s (or such assigns’) costs and
expenses incurred in connection therewith shall be payable by the Originators,
jointly and severally, as provided in Section 6.2;

(ii) each Originator irrevocably authorizes Buyer (and its assigns) at any time
and from time to time in the sole discretion of Buyer (or its assigns), and
appoints Buyer (and its assigns) as its attorney(ies)-in-fact, to act on behalf
of such Originator (A) to execute (if necessary) on behalf of such Originator as
debtor and to file (with or, to the extent permitted by applicable law, without
signatures) financing statements necessary or desirable in Buyer’s (or its
assigns’) sole discretion to perfect and to maintain the perfection and priority
of the interest of Buyer in the Receivables and the associated Related Security
and Collections and (B) to file a carbon, photographic or other reproduction of
this Agreement or any financing statement with respect to the Receivables as a
financing statement in such offices as Buyer (or its assigns) in their sole
discretion deem necessary or desirable to perfect and to maintain the perfection
and priority of Buyer’s interests in such Receivables.

The appointment under the foregoing clause (ii) is coupled with an interest and
is irrevocable.

Section 8.4. Confidentiality. (a) Each Originator shall maintain and shall cause
each of its employees and officers to maintain the confidentiality of the Fee
Letter and the other confidential or proprietary information with respect to the
Administrator and the Lenders and their respective businesses obtained by it or
them in connection with the structuring, negotiating and execution of the
transactions contemplated herein, except that each Originator and its officers
and employees may disclose such information to such Originator’s external
accountants, attorneys and other advisors and as required by any applicable law,
rule, direction, request or order of any judicial, administrative or regulatory
authority or proceeding (whether or not having the force or effect of law). The
restrictions in this Section 8.4(a) shall not apply to any information that is
or becomes generally available to the public other than as a result of
disclosure by an Originator.

(b) Each Originator hereby consents to the disclosure of any nonpublic
information with respect to it (i) to Buyer, the Administrator, the Liquidity
Banks or the Lenders by each other, (ii) to any prospective or actual assignee
or participant of any of the Persons described in clause (i), and (iii) to any
rating agency, Commercial Paper Note dealer or Support Provider to Three Pillars
or any entity organized for the purpose of purchasing, or making loans secured
by,

 

-23-



--------------------------------------------------------------------------------

financial assets for which the Administrator acts as the administrator and to
any officers, directors, employees, outside accountants and attorneys of any of
the foregoing, provided each Person described in the foregoing clauses (ii) and
(iii) is informed of the confidential nature of such information. In addition,
the Lenders, the Liquidity Banks and the Administrator may disclose any such
nonpublic information required by any law, rule, regulation, direction, request
or order of any judicial, administrative or regulatory authority or proceedings
(whether or not having the force or effect of law), provided, further, that
unless specifically prohibited by applicable law or court order, the Lenders,
the Liquidity Banks and the Administrator shall, prior to disclosure thereof,
notify the appropriate Originator of any disclosure of such nonpublic
information required by any law, rule, regulation, direction, request or order
of any judicial, administrative or regulatory authority or proceedings (whether
or not having the force or effect of law) so that such Originator may seek to
obtain a protective order in respect thereof or, at such Originator’s election,
grant a waiver of compliance with this provisions of this Agreement.

Section 8.5. Bankruptcy Petition. Each Originator and Buyer hereby covenants and
agrees that, prior to the date that is one year and one day after the payment in
full of all outstanding senior indebtedness of Three Pillars, it will not
institute against, or join any other Person in instituting against, Three
Pillars any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings or other similar proceeding under the laws of the United States or
any state of the United States.

Section 8.6. Return of Funds Not Constituting Collections. If any funds other
than Collections are received in any Lock-Box Account, such remittances will be
removed from such account and delivered to the owner thereof within three
(3) Business Days following determination that the same do not comprise
Collections.

Section 8.7. CHOICE OF LAW. THIS AGREEMENT SHALL BE A CONTRACT MADE UNDER AND
GOVERNED BY THE INTERNAL LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE
CONFLICT OF LAW PRINCIPLES THEREOF (OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW) EXCEPT TO THE EXTENT THAT THE LAWS OF ANOTHER
JURISDICTION GOVERN THE PERFECTION, OR THE EFFECT OF PERFECTION OR
NONPERFECTION, OF THE OWNERSHIP OR SECURITY INTERESTS OF BUYER.

Section 8.8. CONSENT TO JURISDICTION. TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, EACH ORIGINATOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE
JURISDICTION OF ANY UNITED STATES FEDERAL OR NEW YORK STATE COURT SITTING IN NEW
YORK, NEW YORK IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY DOCUMENT EXECUTED BY ORIGINATOR PURSUANT TO THIS AGREEMENT AND
EACH ORIGINATOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN ANY SUCH COURT AND
IRREVOCABLY WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF
ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN SUCH A COURT OR THAT SUCH COURT
IS AN INCONVENIENT FORUM. NOTHING HEREIN SHALL LIMIT THE RIGHT OF BUYER (OR ITS
ASSIGNS) TO BRING PROCEEDINGS AGAINST ANY ORIGINATOR IN THE COURTS OF ANY OTHER
JURISDICTION. ANY JUDICIAL PROCEEDING BY ANY ORIGINATOR AGAINST BUYER (OR ITS
ASSIGNS) OR ANY AFFILIATE THEREOF INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER
IN ANY WAY ARISING OUT OF, RELATED TO, OR

 

-24-



--------------------------------------------------------------------------------

CONNECTED WITH THIS AGREEMENT OR ANY DOCUMENT EXECUTED BY ANY ORIGINATOR
PURSUANT TO THIS AGREEMENT SHALL BE BROUGHT ONLY IN A COURT IN NEW YORK, NEW
YORK.

Section 8.9. WAIVER OF JURY TRIAL. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE
LAW, EACH PARTY HERETO HEREBY WAIVES TRIAL BY JURY IN ANY JUDICIAL PROCEEDING
INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN TORT,
CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED WITH
THIS AGREEMENT, ANY DOCUMENT EXECUTED BY ANY ORIGINATOR PURSUANT TO THIS
AGREEMENT OR THE RELATIONSHIP ESTABLISHED HEREUNDER OR THEREUNDER.

Section 8.10. Integration; Binding Effect; Survival of Terms. (a) This Agreement
and each other Transaction Document contain the final and complete integration
of all prior expressions by the parties hereto with respect to the subject
matter hereof and shall constitute the entire agreement among the parties hereto
with respect to the subject matter hereof superseding all prior oral or written
understandings.

(b) This Agreement shall be binding upon and inure to the benefit of
Originators, Buyer and their respective successors and permitted assigns
(including any trustee in bankruptcy). No Originator may assign any of its
rights and obligations hereunder or any interest herein without the prior
written consent of Buyer. Buyer may assign at any time its rights and
obligations hereunder and interests herein to any other Person without the
consent of any Originator. Without limiting the foregoing, each Originator
acknowledges that Buyer, pursuant to the Loan Agreement, may pledge to the
Administrator, for the benefit of the Lenders and their assigns, its rights,
remedies, powers and privileges hereunder. Each Originator agrees that the
Administrator, as the pledgee of Buyer, shall, subject to the terms of the Loan
Agreement, have the right to enforce this Agreement and to exercise directly all
of Buyer’s rights and remedies under this Agreement (including, without
limitation, the right to give or withhold any consents or approvals of Buyer to
be given or withheld hereunder). This Agreement shall create and constitute the
continuing obligations of the parties hereto in accordance with its terms and
shall remain in full force and effect until terminated in accordance with its
terms; provided, however, that the rights and remedies with respect to (i) any
breach of any representation and warranty made by any Originator pursuant to
Article II; (ii) the indemnification and payment provisions of Article VI; and
(iii) Section 8.5 shall be continuing and shall survive any termination of this
Agreement.

Section 8.11. Counterparts; Severability; Section References. This Agreement may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
Agreement. Any provisions of this Agreement which are prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Unless otherwise expressly indicated, all references herein
to “Article,” “Section,” “Schedule” or “Exhibit” shall mean articles and
sections of, and schedules and exhibits to, this Agreement.

 

-25-



--------------------------------------------------------------------------------

SIGNATURE PAGES FOLLOW

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered by their duly authorized officers as of the date hereof.

 

BRK BRANDS, INC.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

THE COLEMAN COMPANY, INC.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

HEARTHMARK, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

K-2 CORPORATION

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

K-2 INTERNATIONAL, INC.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

LEHIGH CONSUMER PRODUCTS LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President



--------------------------------------------------------------------------------

LOEW-CORNELL, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

MARMOT MOUNTAIN, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

MIKEN SPORTS, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

PENN FISHING TACKLE MFG. CO.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

PURE FISHING, INC.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

RAWLINGS SPORTING GOODS COMPANY, INC.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

 

-2-



--------------------------------------------------------------------------------

RIDE MANUFACTURING, INC.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

SEA STRIKER, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President SEVCA, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

SHAKESPEARE ALL STAR ACQUISITION LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

SHAKESPEARE COMPANY, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

SHAKESPEARE CONDUCTIVE FIBERS, LLC

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

 

-3-



--------------------------------------------------------------------------------

SITCA CORPORATION

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

SUNBEAM PRODUCTS, INC.

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

THE UNITED STATES PLAYING CARD COMPANY

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

JARDEN RECEIVABLES, LLC

By: SUNBEAM PRODUCTS, INC.

Its: manager and sole member

By:

 

/s/ John E. Capps

Name:

  John E. Capps

Title:

  Vice President

 

-4-



--------------------------------------------------------------------------------

EXHIBIT I

DEFINITIONS

This is Exhibit I to the Agreement (as hereinafter defined). As used in the
Agreement and the Exhibits and Schedules thereto, capitalized terms have the
meanings set forth in this Exhibit I (such meanings to be equally applicable to
the singular and plural forms thereof). If a capitalized term is used in the
Agreement, or any Exhibit or Schedule thereto, and is not otherwise defined
therein or in this Exhibit I, such term shall have the meaning assigned thereto
in the Loan Agreement (hereinafter defined).

“Additional Purchased Restatement Effective Date Receivables” has the meaning
set forth in the Preliminary Statements to the Agreement.

“Additional Contributed Receivables” means Receivables originated by Sunbeam
from time to time after the Restatement Effective Date, which Sunbeam designates
for contribution to Buyer and existing as of the close of business on the
Business Day immediately prior to the date of contribution.

“Administrator” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Agreement” means the Second Amended and Restated Receivables Contribution and
Sale Agreement, dated as of July 29, 2010, among Originators and Buyer, as the
same may be amended, restated, supplemented or otherwise modified from time to
time.

“Applicable Cutoff Date” means, as to each Originator, the Business Day prior to
the date on which it becomes a party to this Agreement.

“Buyer” has the meaning set forth in the preamble to the Agreement.

“Change of Control” means (a) the acquisition by any Person, or two or more such
Persons acting in concert, of beneficial ownership (within the meaning of Rule
13d-3 of the Securities and Exchange Commission under the Securities Exchange
Act of 1934) of 40% or more of the outstanding shares of voting stock of Jarden,
(b) Jarden ceases to own (directly or indirectly) and control the right to vote
100% of the outstanding shares of voting stock of Coleman or Sunbeam or
(c) Sunbeam ceases to own (directly or indirectly) and control the right to vote
100% of the outstanding shares of voting stock of Buyer.

“Closing Date” has the meaning provided in the Loan Agreement.

“Compliance Certificate” means the certificate described in Section 4.1(a)(iii)
of the Agreement.

“Consolidated Subsidiary” means, at any date as of which the same is to be
determined, any Subsidiary or other entity the accounts of which would be
consolidated with those of Jarden in its consolidated financial statements if
such statements were prepared as of such date in accordance with GAAP.

 

-5-



--------------------------------------------------------------------------------

“Contributed Receivables” means, collectively, the Original Contributed
Receivables and the Additional Contributed Receivables.

“Defective Receivable” has the meaning set forth in Section 1.5.

“Discount Factor” means a percentage calculated to provide Buyer with a
reasonable return on its investment in the Receivables after taking account of
(i) the time value of money based upon the anticipated dates of collection of
such Receivables and (ii) the risk of nonpayment by the Obligors. Each
Originator and Buyer may agree from time to time to change the Discount Factor
based on changes in one or more of the items affecting the calculation thereof,
provided that any change to the Discount Factor shall take effect as of the
commencement of a Calculation Period, shall apply only prospectively and shall
not affect the Purchase Price payment made prior to the Calculation Period
during which such Originator and Buyer agree to make such change.

“Existing Agreement” has the meaning set forth in the preamble to the Agreement.

“Existing Loan Agreement” means “Existing Agreement” as such term is defined in
the Loan Agreement.

“Initial Closing Date” has the meaning provided in the Loan Agreement.

“Initial Purchased Restatement Date Receivables” has the meaning set forth in
the Preliminary Statements to the Agreement.

“Jarden” means Jarden Corporation, a Delaware corporation.

“Joinder Agreement” has the meaning set forth in Section 7.2 of the Agreement.

“Lender” and “Lenders” has the meaning set forth in the Preliminary Statements
to the Agreement.

“Loan Agreement” has the meaning set forth in the Preliminary Statements to the
Agreement.

“Material Originator” means any proposed New Originator which generated
Receivables during the 12-month period most recently ended prior to the
effectiveness of such Person’s addition hereto as an Originator in excess of 10%
of all Receivables generated by the then existing Originators during such
12-month period.

“Monthly Reporting Date” has the meaning set forth in Section 1.2(a) of the
Agreement.

 

-6-



--------------------------------------------------------------------------------

“New Originator” means any direct or indirect wholly-owned U.S. domestic
Subsidiary of Jarden that hereafter becomes an Originator under the Agreement by
executing a Joinder Agreement and complying with the provisions of Article VII
of the Agreement.

“Notice of Originator Material Adverse Effect” means the notice required to be
delivered by an applicable Originator, described in Section 4.1(b)(ii) of the
Agreement.

“Notice of Termination Event” means the notice required to be delivered by an
applicable Originator, described in Section 4.1(b)(i) of the Agreement.

“Original Additional Purchased Receivables” has the meaning set forth in the
Preliminary Statements to the Agreement.

“Original Agreement” has the meaning set forth in the preamble to the Agreement.

“Original Balance” means, with respect to any Receivable of any Originator
coming into existence after its Applicable Cutoff Date, the Outstanding Balance
of such Receivable on the date it was created.

“Original Contributed Receivables” has the meaning set forth in the Preliminary
Statements to the Agreement.

“Original Funding Date” means the date of the initial Advance under and as
defined in the Original Loan Agreement.

“Original Loan Agreement” means that Loan Agreement dated as of August 24, 2006
among the Buyer, the Initial Servicer, Three Pillars and the Administrator.

“Original Purchased Receivables” has the meaning set forth in the Preliminary
Statements to the Agreement.

“Original Receivables” has the meaning set forth in the Preliminary Statements
to the Agreement.

“Originator” has the meaning set forth in the preamble to the Agreement.

“Originator Financial Statements” means the financial statements required to be
delivered by each Originator described in Section 4.1(a)(i) and (ii) of the
Agreement.

“Originator Indemnified Amounts” has the meaning set forth in Section 6.1.

“Originator Indemnified Party” has the meaning set forth in Section 6.1.

“Originator Material Adverse Effect” means a material adverse effect on (i) the
business, property, condition (financial or otherwise) or results of operations
of Jarden and its Subsidiaries taken as a whole, (ii) the ability of any
Originator or the Performance Guarantor to perform its

 

-7-



--------------------------------------------------------------------------------

obligations under the Agreement or any other Transaction Document to which it is
a party, (iii) the legality, validity or enforceability of the Agreement or any
other Transaction Document, (iv) the interest of Buyer or the Administrator (on
behalf of the Lenders) in the Receivables generally or in any significant
portion of the Receivables, the Related Security or Collections with respect
thereto, or (v) the validity, enforceability or collectibility of the
Receivables generally or of any material portion of the Receivables.

“Originator Representation” means any representation or warranty made by an
Originator to the Buyer contained in Section 2.1 of the Agreement.

“Outstanding Balance” of any Receivable at any time means the then outstanding
principal balance thereof.

“Person” means an individual, partnership, limited liability company,
corporation (including a business trust), joint stock company, trust,
unincorporated association, joint venture, government or any agency or political
subdivision thereof or any other entity.

“Purchase” means the purchase by Buyer from each Originator pursuant to
Section 1.2 of the Agreement of Receivables (other than Contributed Receivables)
and the Related Security and Collections related thereto, together with all
related rights in connection therewith.

“Purchase Date” means the Closing Date and each subsequent Business Day on which
Receivables are purchased under the Agreement.

“Purchase Price” means, with respect to each Purchase by Buyer from an
Originator, the aggregate price to be paid by Buyer to such Originator for such
Purchase in accordance with Section 1.4 of the Agreement for the Receivables and
the associated Collections and Related Security being sold to Buyer, which price
shall equal on any date (i) the product of (x) the Outstanding Balance of such
Receivables being sold on such date, multiplied by (y) one minus the Discount
Factor in effect on such date, minus (ii) any Purchase Price Credits to be
credited in accordance with Section 1.4 of the Agreement against the Purchase
Price otherwise payable.

“Purchase Price Credit” has the meaning set forth in Section 1.5 of the
Agreement.

“Purchase and Contribution Report” has the meaning set forth in Section 1.3(b)
of the Agreement.

“Purchased Receivables” means all Receivables other than Contributed
Receivables, and “Purchased Receivable” means any such Receivable.

“Receivables and Originator Information” means information delivered by an
Originator pursuant to the first sentence of Section 4.1(d) of the Agreement.

“Restatement Date Originators” means each of Earth Products, Inc., JT Sports,
LLC, K-2 Corporation, K-2 International, Inc., K-2 Internet Company, LLC, K2
Snowshoes, Inc., Ride Manufacturing, Inc., Sitca Corporation, Marmot Mountain,
LLC, Sports Recreation Company,

 

-8-



--------------------------------------------------------------------------------

Ltd., Rawlings Sporting Goods Company, Inc., Shakespeare Industries, Inc., Penn
Fishing Tackle Mfg. Co., Sea Striker, LLC (formerly known as Sea Striker, Inc.),
Shakespeare All Star Acquisition LLC, Shakespeare Company, LLC, Shakespeare
Conductive Fibers, LLC, Sevca, LLC, SMCA, Inc., Stearns Inc., Hearthmark, LLC,
Pure Fishing, Inc., The US Playing Card Company, and Pine Mountain Corporation.

“Restatement Effective Date” means August 8, 2007.

“Second Restatement Effective Date” means July 29, 2010.

“Settlement Date” means, means each Distribution Date (under and as defined in
the Loan Agreement).

“Termination Date” means the earliest to occur of (i) the Commitment Termination
Date (as defined in the Loan Agreement), (ii) the Business Day immediately prior
to the occurrence of a Termination Event set forth in Section 5.1(g), (iii) the
Business Day specified in a written notice from Buyer to Originators following
the occurrence of any other Termination Event, and (iv) the date which is ten
(10) Business Days after Buyer’s receipt of written notice from Coleman and/or
Jarden that either wishes to terminate the facility evidenced by this Agreement.

“Termination Event” has the meaning set forth in Section 5.1 of the Agreement.

“Three Pillars” has the meaning set forth in the preamble to the Agreement.

“Unmatured Termination Event” means an event that, with the passage of time or
the giving of notice, or both, would constitute a Termination Event.

All accounting terms not specifically defined herein shall be construed in
accordance with GAAP. All terms used in Article 9 of the UCC in the State of New
York, and not specifically defined herein, are used herein as defined in such
Article 9.

 

-9-